Fawcett, J.
From a judgment of the district court for Douglas county, upon a promissory note, defendant appeals.
The defense pleaded and relied upon in the court below was no consideration. The case was exhaustively tried by able counsel on both sides. The jury returned a verdict in favor of the plaintiff. The case must stand or fall now, and if it were reversed for another trial would again have to stand or fall, upon the question of the credibility of the witnesses. There is a substantial conflict in the evidence on the material issue in the case. In the argument at the bar we were impressed with the idea that the judgment might have to be reversed; but upon a careful examination of the record we find ourselves unable to enter such an order, although we concede that even now we entertain some doubt about the correctness of the verdict. Under our well-settled rules, we cannot permit mere doubt in our minds to weigh as against the fact that the trial court and jury saw the witnesses upon the stand and heard them testify. They were better able to determine the question of credibility. We must yield our doubts, based upon the cold record, to their judgment, based upon a hearing of *751the testimony as it was given in court and an observance of the witnesses while giving it.
It is incidentally urged in the briefs that the court erred in the admission of certain testimony. It would serve no good purpose to set it out here. While the rulings were close to the border line, we do not think the court committed prejudicial error in receiving it.
Finding no reversible error in the record, the judgment of the district court is
Affirmed.